Title: From Thomas Jefferson to Joseph Jones, 14 June 1822
From: Jefferson, Thomas
To: Jones, Joseph


Sir
Monticello
June 14. 22.
I have to thank you for the notice you have been so kind as to give me in yours of the 6th of the reciept of a box with a portrait for me from Liverpool. I have no advice of such a thing nor knolege of or from whom the portrait is. I will ask the favor of you to draw on Colo Bernard Peyton my correspondent at Richmond for the amount of freight, duties & other charges on the article, to whom I write this day to pay your draught. I presume there are generally vessels passing from Petersbg to Richmond. if you will have the goodness to put it on board one of these addressed to Colo Peyton. he will pay the transportation and forward it to me. Accept the assurance of my great esteem and respect.Th: Jefferson